     Case 4:21-cv-00516-P Document 5 Filed 05/03/21           Page 1 of 1 PageID 32



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

INNOVATE LOAN SERVICING                     §
CORPORATION,                                §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Civil Action No. 4:21-cv-00516-P
                                            §
E-Z AUTO FINANCE, INC.,                     §
                                            §
       Defendant.                           §

                                  FINAL JUDGMENT

       This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58. In

accordance with the Order dismissing the case (ECF No. 4):

       It is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED without prejudice.

       The Clerk shall transmit a true copy of this Final Judgment to the parties.

       SO ORDERED on this 3rd day of May, 2021.
